Pettit, J.
There are only two questions in this case.
First. Must an answer offering to set off a note be accompanied by the note or a copy of it, or show a reason why it is not done, such as a loss or destruction? We answer this question in the affirmative, and need only refer to 2 G. & H. 104, sec. 78, and the notes under it.
Second. Can an executor transfer, by assignment, a note due to his testator, so as to vest the title in the assignee ? We also answer this question in the affirmative, and cite Thomas v. Reister, 3 Ind. 369, and authorities there cited.
C. C. Nave and C. A. Nave, for appellant.
L. M. Campbell, for appellees.
The judgment is reversed, at the costs of the appellees, with instructions to the court below to sustain the demurrer to the answer.*

Petition for a rehearing overruled.